 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVIS RUTLEDGE,                                     No. 2:18-cv-1723 CKD P
12                        Plaintiff,
13            v.                                           ORDER FOR PAYMENT
14    LASSEN COUNTY DISTRICT                               OF INMATE FILING FEE
      ATTORNEY, et al.,
15
                          Defendants.
16

17
     To: The Sheriff of Lassen County, Attention: Inmate Trust Account, 1405 Sheriff Cady Lane,
18
     Susanville, California 96130.
19
             Plaintiff, a county jail inmate proceeding in forma pauperis, is obligated to pay the
20
     statutory filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing fee of 20
21
     percent of the greater of (a) the average monthly deposits to plaintiff’s trust account; or (b) the
22
     average monthly balance in plaintiff’s account for the 6-month period immediately preceding the
23
     filing of this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee,
24
     plaintiff will be obligated to make monthly payments in the amount of twenty percent of the
25
     preceding month’s income credited to plaintiff’s trust account. The Lassen County Sheriff is
26
     required to send to the Clerk of the Court the initial partial filing fee and thereafter payments from
27
     plaintiff’s inmate trust account each time the amount in the account exceeds $10.00, until the
28
                                                          1
 1   statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).

 2              Good cause appearing therefore, IT IS HEREBY ORDERED that:

 3              1. The Sheriff of Lassen County or a designee shall collect from plaintiff’s inmate trust

 4   account an initial partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1) as

 5   set forth in this order and shall forward the amount to the Clerk of the Court. The payment shall

 6   be clearly identified by the name and number assigned to this action.

 7              2. Thereafter, the Sheriff of Lassen County or a designee shall collect from plaintiff’s

 8   inmate trust account monthly payments in an amount equal to twenty percent (20%) of the

 9   preceding month’s income credited to the inmate’s trust account and forward payments to the

10   Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

11   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full. The

12   payments shall be clearly identified by the name and number assigned to this action.

13              3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

14   signed in forma pauperis affidavit on the Sheriff of Lassen County, Attention: Inmate Trust

15   Account, 1405 Sheriff Cady Lane, Susanville, California 96130.

16              4. The Clerk of the Court is directed to serve a copy of this order on the Financial

17   Department of the court.

18   Dated: October 18, 2018
                                                         _____________________________________
19
                                                         CAROLYN K. DELANEY
20                                                       UNITED STATES MAGISTRATE JUDGE

21

22

23   1/bh
     rutl1723.cdc. lassen
24

25

26
27

28
                                                           2
